DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 11/19/2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “the frame assembly further comprises a side component extending along and fixed on the outer side surface of the third sidewall and sandwiched between the inner frame and the outer frame” as claimed in claims 1, 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim15 is objected to because of the following informalities:  
Claim 15 recites the limitation “The device of claim …” in line 1. It does not mention on what claim it depends on.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, 9, 11,13,15, 17, 18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20050179832; “Kim” hereinafter) in view of Allore et al. (US 20130017865; “Allore” hereinafter)..
Regarding claim 1, Kim (figs. 2-15) discloses a frame assembly (fig. 2) comprising: an inner frame (200) comprising: a main surface (inner face of the frame 
Kim does not explicitly disclose a housing enclosing an antenna and a speaker.
Allore (figs. 1-10) teaches a housing (86) enclosing an antenna and a speaker (Par. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim to enclose an antenna and a speaker inside the housing as taught by Allore because such modification allow wireless communication and also provides better output sound signal. 
Regarding claim 3, Kim in view of Allore (relied on Kim, figs 12-15) discloses wherein the housing (100) is in contact with outer side surfaces of the first and second sidewalls of the inner frame (200) (figs. 2, 14). 
Regarding claim 5, Kim in view of Allore discloses the frame assembly as claimed in claim 1. 
Allore further teaches wherein the outer frame is composed of a non-metallic material (rear housing 86 and 96 are made of plastic, Par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include the outer frame made of non-metallic material as taught by Allore because with such modification the frame assembly with stand harsh environment as taught by Allore.
	Regarding claim 6, Kim in view of Allore discloses wherein: the plurality of sidewalls of the inner frame (200, Kim, figs. 2, 14) further comprises a third sidewall 
Allore further teaches the frame assembly further comprises a side component (30) extending along and fixed on the outer side surface of the third sidewall (sidewall of the frame 12, fig. 6) and sandwiched between the inner frame (12) and the outer frame (86 and/or 98). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include a side component that extend and fixed on the outer surface of the sidewall of the frame as taught by Allore because such modification help to mechanically fixed the inner frame with the rest of the frame assembly such that the inner frame does not move during external impact as suggested by Allore.
Regarding claim 7, Kim in view of Allore discloses the frame assembly as claimed in claim 1. 
Kim in view of Allore does not explicitly disclose wherein the outer frame has a thickness of less than 1mm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the size of an outer frame to have it thickness less than 1mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and mere change in the size would not perform differently than the prior art device.  In re Rose, 105 USPQ 237 (CCPA 1955). The modification would decreases the thickness of the device.

Kim does not explicitly disclose a housing enclosing an antenna and a speaker.
Allore (figs. 1-10) teaches a housing (86) enclosing an antenna and a speaker (Par. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim to enclose an antenna and a speaker inside the housing as taught by Allore because such modification allow wireless communication and also provides better output sound signal. 
Regarding claim 11, Kim in view of Allore (relied on Kim, figs 12-15) discloses wherein the housing (100) is in contact with outer side surfaces of the first and second sidewalls of the inner frame (200) (figs. 2, 14). 
Regarding claim 13, Kim in view of Allore discloses the frame assembly as claimed in claim 9. 
Allore further teaches wherein the outer frame is composed of a non-metallic material (rear housing 86 and 96 are made of plastic, Par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include the outer frame made of non-metallic material as taught by Allore because with such modification the frame assembly with stand harsh environment as taught by Allore.
 sidewalls of the inner frame (200, Kim, figs. 2, 14) further comprises a third sidewall adjoining one of the first and second sidewalls (third side wall of the mold frame 200, figs. 2, 15).
Allore further teaches the frame assembly further comprises a side component (30) extending along and fixed on the outer side surface of the third sidewall (sidewall of the frame 12, fig. 6) and sandwiched between the inner frame (12) and the outer frame (86 and/or 98). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include a side component that extend and fixed on the outer surface of the sidewall of the frame as taught by Allore because such modification help to mechanically fixed the inner frame with the rest of the frame assembly such that the inner frame does not move during external impact as suggested by Allore.
Regarding claim 17, Kim in view of Allore discloses the device as claimed in claim 9.
Allore further teaches a printed circuit board (28) mounted on the main surface of the inner frame (12) (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include a printed circuit board mounted on the inner frame as taught by Allore because such modification the PCB controls and help in carrying out functions of the device.

Kim does not explicitly disclose a housing enclosing an antenna and a speaker.
Allore (figs. 1-10) teaches a housing (86) enclosing an antenna and a speaker (Par. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim to enclose an antenna and a speaker inside the housing as taught by Allore because such modification allow wireless communication and also provides better output sound signal. 
Regarding claim 20, Kim in view of Allore discloses wherein: the plurality of sidewalls of the inner frame (200, Kim, figs. 2, 14) further comprises a third sidewall adjoining one of the first and second sidewalls (third side wall of the mold frame 200, figs. 2, 15).
Allore further teaches the frame assembly further comprises a side component (30) extending along and fixed on the outer side surface of the third sidewall (sidewall of the frame 12, fig. 6) and sandwiched between the inner frame (12) and the outer frame (86 and/or 98). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include a side component that extend and fixed on the outer surface of the sidewall of the frame as taught by Allore because such modification help to 
Regarding claim 22, Kim in view of Allore discloses the frame assembly as claimed in claim 18. 
Allore further teaches wherein the outer frame is composed of a non-metallic material (rear housing 86 and 96 are made of plastic, Par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include the outer frame made of non-metallic material as taught by Allore because with such modification the frame assembly with stand harsh environment as taught by Allore.
Regarding claim 24, Kim in view of Allore discloses the device as claimed in claim 18.
Allore further teaches a printed circuit board (28) mounted on the main surface of the inner frame (12) (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Kim in view of Allore to further include a printed circuit board mounted on the inner frame as taught by Allore because such modification the PCB controls and help in carrying out functions of the device.

4, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Allore as applied to claims 1, 9 and 18 respectively, and in further view of Allore et al. (US 2014/0239781; “Allore’781” hereinafter).
	Regarding claim 4, Kim in view of Allore discloses the device as claimed in claim 1.
	Kim in view of Allore does not explicitly disclose a frame assembly comprising a radio frequency keep-out zone, and wherein the antenna is positioned in the radio frequency keep-out zone.  
	Allore’781 (figs 1-3) teaches a frame assembly includes a radio frequency keep-out zone (“The chassis 304 is advantageously a metal chassis having plastic overmolded sections in some areas of the chassis adjacent to which antennas will be positioned when the housing is fully assembled”, Par. [0070 ), and wherein an antenna is positioned in the radio frequency keep-out zone (“The antenna housing 308 may be manufactured by any suitable means, and may for example be molded with platable resin to create a desired antenna geometry. A bottom antenna housing 310 is also attached to the chassis in the example device. The bottom antenna housing may also be advantageously molded with platable resin to create a desired antenna geometry”, Par. [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Kim in view of Allore to have an antenna disposed in the metal free zone as taught by Allore’781 because the modification would prevent the interference of the signal transferred by or received by the antenna.

	Kim in view of Allore does not explicitly disclose a frame assembly comprising a radio frequency keep-out zone, and wherein the antenna is positioned in the radio frequency keep-out zone.  
	Allore’781 (figs 1-3) teaches a frame assembly includes a radio frequency keep-out zone (“The chassis 304 is advantageously a metal chassis having plastic overmolded sections in some areas of the chassis adjacent to which antennas will be positioned when the housing is fully assembled”, Par. [0070 ), and wherein an antenna is positioned in the radio frequency keep-out zone (“The antenna housing 308 may be manufactured by any suitable means, and may for example be molded with platable resin to create a desired antenna geometry. A bottom antenna housing 310 is also attached to the chassis in the example device. The bottom antenna housing may also be advantageously molded with platable resin to create a desired antenna geometry”, Par. [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Kim in view of Allore to have an antenna disposed in the metal free zone as taught by Allore’781 because the modification would prevent the interference of the signal transferred by or received by the antenna.
Regarding claim 21, Kim in view of Allore discloses the device as claimed in claim 18.

	Allore’781 (figs 1-3) teaches a frame assembly includes a radio frequency keep-out zone (“The chassis 304 is advantageously a metal chassis having plastic overmolded sections in some areas of the chassis adjacent to which antennas will be positioned when the housing is fully assembled”, Par. [0070 ), and wherein an antenna is positioned in the radio frequency keep-out zone (“The antenna housing 308 may be manufactured by any suitable means, and may for example be molded with platable resin to create a desired antenna geometry. A bottom antenna housing 310 is also attached to the chassis in the example device. The bottom antenna housing may also be advantageously molded with platable resin to create a desired antenna geometry”, Par. [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Kim in view of Allore to have an antenna disposed in the metal free zone as taught by Allore’781 because the modification would prevent the interference of the signal transferred by or received by the antenna.

Claims 8, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Allore as applied to claims 1, 9 and 18 respectively, and in further view of Tang (US 20130044451; “Tang” hereinafter) and Hebert et al. (US 2018/0338021; “Hebert” hereinafter).

Kim in view of Allore does not explicitly disclose the frame assembly of claim 1, further comprising: a plurality of corner components connected to a plurality of corners of the inner frame, respectively, the plurality of corner components comprising a first corner component including an aperture; and a camera lens, positioned proximate to the aperture.  
Tang (figs 1-3) teaches a mobile device (100; Tang states, “the electronic device 100 is a tablet computer”, par. [0010])) comprising an inner frame (30; Tang states, “fixed frame 30”, Par. [0011]); and a plurality of corner components (70; Tang states, “the strengthening corner piece 70”, Par. [0011]) disposed at the corner of the inner frame (“the strengthening corner piece 70 is a metal piece and assembled within the recession 31 of the fixed frame 30 with glue”, Par. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the corner component of Kim in view of Allore to incorporate the corner component connected to the plurality of the corners of the inner frame taught by Tang because Tang states, “strengthening corner piece 70 ... efficiently shielding the electromagnetic waves generated within the electronic device 100 and/or preventing the outer electromagnetic waves from disturbing the electronic device 100” (Pa. [0019]).
Hebert (figs 1-15 and annotated fig. 6 shown below) discloses comprising a camera lens (14), wherein an aperture is formed in a corner components (13) (an 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integrated frame of Kim in view of Allore and Tang to include a hole/aperture in the corner component for camera lens as taught by Hebert because such modification protect and support the underlying camera module or camera lens and allow the camera module to dispose at the corner of the device.
Regarding claim 16, Kim in view of Allore discloses the frame assembly of claim 1. 
Kim in view of Allore does not explicitly disclose the frame assembly of claim 9, further comprising: a plurality of corner components connected to a plurality of corners of the inner frame, respectively, the plurality of corner components comprising a first corner component including an aperture; and a camera lens, positioned proximate to the aperture.  
Tang (figs 1-3) teaches a mobile device (100; Tang states, “the electronic device 100 is a tablet computer”, par. [0010])) comprising an inner frame (30; Tang states, “fixed frame 30”, Par. [0011]); and a plurality of corner components (70; Tang states, “the strengthening corner piece 70”, Par. [0011]) disposed at the corner of the inner frame (“the strengthening corner piece 70 is a metal piece and assembled within the recession 31 of the fixed frame 30 with glue”, Par. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the corner component of Kim in view of 
Hebert (figs 1-15 and annotated fig. 6 shown below) discloses comprising a camera lens (14), wherein an aperture is formed in a corner components (13) (an aperture is formed in the module 13 correspond to the camera lens of the camera module 14), and the camera lens is positioned proximate to the aperture (fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integrated frame of Kim in view of Allore and Tang to include a hole/aperture in the corner component for camera lens as taught by Hebert because such modification protect and support the underlying camera module or camera lens and allow the camera module to dispose at the corner of the device.
Regarding claim 23, Kim in view of Allore discloses the frame assembly of claim 18. 
Kim in view of Allore does not explicitly disclose the frame assembly of claim 1, further comprising: a plurality of corner components connected to a plurality of corners of the inner frame, respectively, the plurality of corner components comprising a first corner component including an aperture; and a camera lens, positioned proximate to the aperture.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the corner component of Kim in view of Allore to incorporate the corner component connected to the plurality of the corners of the inner frame taught by Tang because Tang states, “strengthening corner piece 70 ... efficiently shielding the electromagnetic waves generated within the electronic device 100 and/or preventing the outer electromagnetic waves from disturbing the electronic device 100” (Pa. [0019]).
Hebert (figs 1-15 and annotated fig. 6 shown below) discloses comprising a camera lens (14), wherein an aperture is formed in a corner components (13) (an aperture is formed in the module 13 correspond to the camera lens of the camera module 14), and the camera lens is positioned proximate to the aperture (fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integrated frame of Kim in view of Allore and Tang to include a hole/aperture in the corner component for camera lens as taught by Hebert because such modification protect and support the underlying camera module or camera lens and allow the camera module to dispose at the corner of the device.

    PNG
    media_image1.png
    599
    598
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-13, 15-18 and 20-24 have been considered but are moot; whereas new rejections have been presented to read on the amended claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        


/HUNG S. BUI/Acting Patent Examiner, 2841/2800